  21-30107-hcm Doc#53 Filed 05/12/21 Entered 05/12/21 23:30:05 Imaged Certificate of
                                  Notice Pg 1 of 3
                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas
                                  El Paso Division

                                                                      Bankruptcy Case
                                                                                      21−30107−hcm
                                                                                 No.:
                                                                         Chapter No.: 11
                                                                               Judge: H. Christopher Mott
IN RE: PDG Prestige, Inc. , Debtor(s)



             NOTICE OF PAST DUE DEADLINE FOR FILING OF DOCUMENT
The original signed Declaration for Electronic Filing has not been electronically filed into CM/ECF for the filing of:

1 − Voluntary Petition under Chapter 11 (Non−Individual) Without Schedules, Without Statement of Financial
Affairs, With Attorney Disclosure of Compensation ( Filing Fee: $ 1738, ) Filed By PDG Prestige, Inc.. −Declaration
for Electronic Filing due by 02/22/2021 (Carruth, Jeff)



Please electronically file the original Declaration for Electronic Filing immediately. If the Declaration for
Electronic Filing is not filed by May 24, 2021, as to any original petition, matrix, statement and schedules, this case
will be dismissed by the court and that, as to any amended petition, statement, schedule or matrix, the amendment(s)
will be stricken by the Court.




Dated: 5/10/21
                                                               Barry D. Knight
                                                               Clerk, U. S. Bankruptcy Court




                                                                                                 [Declaration Due Letter] [LtrDclrdu]
         21-30107-hcm Doc#53 Filed 05/12/21 Entered 05/12/21 23:30:05 Imaged Certificate of
                                         Notice Pg 2 of 3
                                                               United States Bankruptcy Court
                                                                 Western District of Texas
In re:                                                                                                                  Case No. 21-30107-hcm
PDG Prestige, Inc.                                                                                                      Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0542-3                                                   User: admin                                                                 Page 1 of 2
Date Rcvd: May 10, 2021                                                Form ID: 234                                                               Total Noticed: 2
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 12, 2021:
Recip ID                 Recipient Name and Address
db                     + PDG Prestige, Inc., 780 N Resler Drive, Suite B, El Paso, TX 79912-7196

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                      Date/Time                 Recipient Name and Address
aty                    + Email/Text: jcarruth@wkpz.com
                                                                                         May 10 2021 22:52:00      Jeff Carruth, Weycer, Kaplan, Pulaski & Zuber,
                                                                                                                   P.C., 3030 Matlock Rd. Suite 201, Arlington, TX
                                                                                                                   76015-2936

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 12, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 10, 2021 at the address(es) listed below:
Name                               Email Address
Brad W. Odell
                                   on behalf of Creditor City bank bodell@mhba.com memert@mhba.com;mreynolds@mhba.com;bwodellscvtxw@ecf.axosfs.com

Clyde A. Pine, Jr.
                                   on behalf of Creditor HD Lending LLC pine@mgmsg.com, clyde.pine@gmail.com

Donald P. Stecker
                                   on behalf of Creditor City Of El Paso don.stecker@lgbs.com

Harrel L. Davis, III
         21-30107-hcm Doc#53 Filed 05/12/21 Entered 05/12/21 23:30:05 Imaged Certificate of
                                         Notice Pg 3 of 3
District/off: 0542-3                                            User: admin                                                             Page 2 of 2
Date Rcvd: May 10, 2021                                         Form ID: 234                                                           Total Noticed: 2
                               on behalf of Creditor Suresh Kumar hdavis@eplawyers.com vrust@eplawyers.com;vpena@eplawyers.com

James Michael Feuille
                               on behalf of Creditor Dennis Crimmins jfeu@scotthulse.com tmar@scotthulse.com

James Michael Feuille
                               on behalf of Plaintiff Dennis Crimmins jfeu@scotthulse.com tmar@scotthulse.com

James W. Brewer
                               on behalf of Creditor New Mexico Real Estate Advisors Inc. d/b/a Colliers International jbrewer@kempsmith.com,
                               tschoemer@kempsmith.com

Jeff Carruth
                               on behalf of Debtor PDG Prestige Inc. jcarruth@wkpz.com, jcarruth@aol.com;ATTY_CARRUTH@trustesolutions.com

United States Trustee - EP12
                               USTPRegion07.SN.ECF@usdoj.gov


TOTAL: 9
